OPINION — AG — UNDER 65 Ohio St. 1978 Supp. 3-114 [65-3-114], THE STATE DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION IS NOT EXEMPT FROM PROVIDING TO THE PUBLICATIONS CLEARINGHOUSE OF THE DEPARTMENT OF LIBRARIES TWENTY FIVE (25) COPIES OF CURRICULUM MANUALS, INCLUDING THOSE DEVELOPED FOR NEW INDUSTRIES AND THOSE DEVELOPED FOR THE MID AMERICA VOCATIONAL CURRICULUM CONSORTIUM. UNDER 74 Ohio St. 1978 Supp. 3015 [74-3015], IF A PUBLICATION IS NOT SPECIFICALLY AUTHORIZED BY STATUTE, THE NAME OF THE PERSON OR PERSONS DESIGNATED BY THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION AND BY THE STATE BOARD OF EDUCATION, IS TO BE SET OUT NEAR THE BEGINNING OF THE PUBLICATION PRINTED BY THE RESPECTIVE BOARD OR DEPARTMENT. UNDER THE DEPARTMENT OF LIBRARIES RULES AND REGULATIONS RELATING TO LEGAL PUBLICATIONS, THE TERM "OFFICIAL REPORTS OF DECISIONS" INCLUDES DECISIONS IN TEACHER HEARINGS AND OTHER HEARINGS HELD BY THE STATE BOARD OF EDUCATION AND THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION; THE TERM "RULES AND REGULATIONS" INCLUDES RULES AND REGULATIONS OF THESE BOARDS; AND, THE TERM, "TRANSCRIPTS OF PUBLIC HEARINGS" APPLIES TO TEACHER HEARINGS AND HEARINGS HELD ON RULES AND REGULATIONS WHERE A TRANSCRIPT IS IN FACT MADE. (GERALD E. WEIS)